UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

    MELANIE A.S.,

                          Plaintiff,

                          v.                         Case No. 1:21-cv-00185 (TNM)

    KILOLO KIJAKAZI, Acting
    Commissioner of Social Security, 1

                          Defendant.

              ORDER ADOPTING REPORT AND RECOMMENDATION

      Before the Court is the Report and Recommendation of Magistrate Judge G. Michael

Harvey, docketed on May 12, 2022. See ECF No. 23. Under Federal Rule of Civil

Procedure 72(b)(2), a party may serve and file specific written objections to such a

Report and Recommendation within 14 days of being served. That time expired on May

26, 2022, without any objections being filed.

      Having carefully reviewed the findings and conclusions contained in the Report and

Recommendation and having considered Magistrate Judge Harvey’s recommended

disposition of the Plaintiff’s claim for Social Security benefits, the Court will adopt in

full the Report and Recommendation as the findings and conclusions of this Court.

      Upon consideration of the Report and Recommendation, the absence of objections,

and the entire record, it is hereby

      ORDERED that the Report and Recommendation is adopted by the Court; and it is

further


1
  Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is
substituted for Andrew Saul, former Commissioner of Social Security, as the Defendant
in this suit.
   ORDERED that Defendant’s [19] Motion for Judgment of Affirmance is

GRANTED; and it is further

   ORDERED that Plaintiff’s [16] Motion for Judgment of Reversal, is DENIED.

   SO ORDERED.

   The Clerk of Court shall close the case. This is a final, appealable Order.

                                                                         2022.05.27
                                                                         10:47:32 -04'00'
Dated: May 27, 2022                                 TREVOR N. MCFADDEN, U.S.D.J.




                                            2